Title: Statement on Accounts as Minister Plenipotentiary in France, 8 March 1796
From: Jefferson, Thomas
To: 


                    The Auditor in his letter of Sep. 28. 95. observes that nothing is requisite to a final settlement of my accounts as Min. Plenipy. of the US. but 1. an adjustment of certain articles of charge against me. 2. Outfit. 3. Houserent. 4. the Period of my commission. I shall proceed therefore to give the necessary explanations on each of these heads.
                    1. Articles of charge. Some preliminary observations are necessary here.
                    My account, given in on oath to the Auditor, contains an exact statement of all the monies recieved by me for my own use as M.P. for the US. and he may be assured that no other articles of charge found in any other account, and omitted in this are chargeable to me personally, however they may be blended with my name. This account was signed Oct. 12. 92 and will be referred to by that date.
                    I also made out for the Auditor (on a view which he presented me of Mr. Grand’s general account from July 10. 84. to July 15. 87.) a statement signed by me Feb. 21. 92. which may be considered as an Index for the Treasury, shewing to what person they are to charge every article of Mr. Grand’s account during that period. This I was enabled to do with exactness from my knolege of the transactions, and from my notes and letters, except in a very few instances. Besides this, wherever sums had been paid on my orders I had made the orders shew for what purposes they were paid, or to whom chargeable. Since my making out this Index, Mr. Grand has sent me copies of my orders, and I presume has done the same to the Auditor. They corroborate the Index in every instance where that was explicit and compleat it in the few articles of doubt expressed. To this Index I shall refer by that name, or by it’s date, and shall consider references to that, or to my account of Oct. 12. 92. as a sufficient explanation of any article, because it’s explanation will be found there.
                    I have also lately recieved from Mr. Grand a continuation of his public  account from July 15. 87. The only articles of it preceding my departure are
                    1787. Aug. 21. Petit 4000.₶ for which see both my account and the Index under the proper date.
                    1788. May 24. 1789. May. 21. June 25. July 1. Aug. 16. five articles to Gateau & Duvivier, engravers for the medals. This little addition to the Index makes that a compleat information to the Auditor as to the persons to whom every article is to be charged which was paid by Mr. Grand during my time. I will observe also that the statement of Feb. 21. 92. contained a like explanation of such articles of the accounts of Willinks, Van Staphorst & Hubbard as are within my knolege.
                    These observations premised, I proceed to explain the articles of charge against me in a paper sent me by the Auditor, called “an Abstract from Mr. Grand’s accounts against the US.” containing, I presume, all the articles of charge wherein explanations are desired. I shall take it up therefore article by article.
                    
                        
                            ‘Amount of payments from Aug. 7. 84. to July 18. 85. debited me in T. Barclay’s books
                             64,000.₶
                        
                        
                            
                            
                            ₶
                            
                        
                        
                            1786. Feb. 15. Grand’s charges as
                            paid on account of salary
                            16,271—16
                            
                        
                        
                            
                            paid on account of do.
                            23,625—
                            
                        
                        
                            
                            paid for expences of office
                            10,587— 8—6
                             50,484—4—6
                        
                        
                            
                            
                            
                            114,484—4—6
                        
                    
                    Mr. Grand had been in the habit of setting apart Dr. Franklin’s salary at the end of every quarter, of paying off his private bills, and of charging him a commission; thus in fact doing all his money business. He began a separate account with me, and I did not attend to it till Mr. Barclay first observed to me that Mr. Grand had a commission for recieving and paying the monies of the US. and that there was no reason for his taking from me, any more than any other creditor of the US. a second commission for the payments he made to me. This was the less reasonable as I was in the habit of paying my own bills, recieving the money from Mr. Grand in mass. Upon this I desired him to change the form of his accounts, and not to keep a separate one for me. He had then proceeded on the old plan near two years (as I now find) and in the mean time had settled his account with Mr. Barclay as low down as the date of the 64,000.₶ by which means that sum got into Mr. Barclay’s accounts.  Hence have arisen two forms of rendering his accounts. In the first he has erected a private account against me, charging me all the monies he issued to me, in detail, and crediting me orders on the US., which, while this practice continued, were for the aggregate sums of 64,000.₶  16,271₶—16 23,625.₶ and 10,587₶—8—6 and in the concurrent account against the US. he debits them these aggregate sums, but does not debit them the details. So that, under this form, the US. are charged but once, as of right should be. I now send the Auditor one of these accounts of the old form; where he will observe, in my private account, from Aug. 20. 84. to July 18. 85. details making up Mr. Barclay’s 64,000.₶ and from July 18. 85. downwards, other details making up a little more than the 50,484₶—4—6. My memory does not enable me to explain the cause of this small difference, as not one of these details are debited in the concurrent public account; but, instead thereof, the aggregate sums which cover them. But the second form of account, made at my request, drops the private account against me altogether, incorporates it’s details into the public account, and then omits the aggregate sums. This I presume was the form of the account examined and explained in my statement of Feb. 21. [for I have not a copy of that account but only of my statement from it.] In that are all the details from my private account which were covered in the first forms of account by the aggregates 64,000.₶ and 50,484₶—4—6 and these aggregates are omitted. So that under this form also the US. are debited to Grand but once. Then as to the application of that money, every article of it will be found in my account of Oct. 12 at dates corresponding with those of Grand; and in the Index of Feb. 21. page 3. will be seen that the 10,000₶ (part of the 64,000₶) was a temporary accomodation to the state of Virginia, the principles of which are explained in the same page. I presume that this suffices to shew that the US. having credit in my account of Oct. 12. for the details composing these aggregates of 54,000₶ and 50,484—4—6 (the remaining 10,000.₶ repaid by Virginia,) they are not to charge them to me a second time under the forms of the aggregates themselves: and I may add that they will find no one of Grand’s accounts wherein they are charged with both the aggregates and the details.
                    
                        
                            ‘1786.
                            Jan.16.
                            to Marc.
                            5000.₶
                            }
                        
                        
                            
                             Feb.  2.
                            to do.
                            4000.
                        
                        
                            
                            27.
                            to do.
                            5000.
                        
                    
                    See these articles expressly credited in my account of Oct. 12. and in the Index pa. 5. how it happened that they were not thrown into the aggregate sums, with the other details of the same period.
                    
                    ‘1786. June 1. 4000₶—to 1787. Aug. 21. 1122₶—14s—3d inclusive. Every article is credited in my account of Oct. 12. except the quarterly ones of 1875.₶ for house rent for which see Index page 1. and 2. under the respective dates.
                    
                    ‘11,085₶—1—6 credited as repaid by me. How this arises see Index pa. 5.
                    
                    I know not why it was called a repaiment by me. I rather view it as a technical entry, resulting from the first form of the accounts, and necessary to make them correspond in result with the second form.
                    
                    18,392₶—5—6 a late private account erected against me by Mr. Grand, and then transferred to the US. I send a copy of this to the Auditor and observe on the articles as follows.
                    159₶—6 this is a just article of private charge against me. The US. are not concerned in it.
                    
                        
                            
                            
                            
                            ₶
                            
                        
                        
                            1789.
                            Oct. 12.
                            Petit
                            2613— 2
                            }
                        
                        
                            
                            Nov. 30.
                            Begouen
                            3011— 8
                        
                        
                            
                            
                            
                            5624—10
                        
                    
                    These are just articles of private account against me. They were for expences incurred at Havre previous to my embarcation. But on the 21st. of Oct. I sent Mr. Grand a bill on Willinks, V. Staph. & Hub. for 2687ƒ—10 Bo. for the express purpose of covering the draught of 2613₶—2 which I had already made, and the monies I either had recieved, or knew I must still call for from Begouen. I conjectured they would amount to 6000.₶ and as Mr. Grand had just before taken a bill of 2687ƒ—10 Bo. equivalent to 6000.₶ cash, I sent him a second draught of exactly the same amount in florins, and credited the US. 6000.₶ as will be seen in my account under the date of Oct. 21. 1789. But I do not find that Mr. Grand has credited this 2d sum of 2687ƒ—10 either in my private account or in the public one, and judge from present appearances that it has been omitted. The US. being credited for it in my account are no further concerned in the article but it remains to be settled between Mr. Grand and myself, and a balance results from it in my favor of 375₶—10 against which he has to count the 159₶—6 before mentioned and perhaps [100] as hereafter mentioned.
                    
                        
                            ‘1790.
                            May 27.
                            Mr. Short for Langeac
                            1200.₶
                            }
                        
                        
                            
                            Aug. 20.
                            Langeac
                            3000.
                        
                        
                            
                            Nov. 17.
                            do.
                            1377
                        
                        
                            
                            
                            
                            5577
                        
                    
                    These articles being a part of the general account of house-rent are a debit against the US. on the same ground with all the previous charges of houserent.
                    They ought therefore to be credited to Mr. Grand as the former similar articles have been.
                    
                    ‘1792. Apr. 27. Cathalan 100.₶ I know nothing of this: but it is very possible it may have been for me. I will therefore have an explanation of it with Mr. Grand, and it need not enter into the accounts of the US.
                    ‘1793. May 25. Virginia 6931₶—9s—6d. This is an article of [account between] Mr. Grand and the state of Virginia. I closed my gestion of their business at my departure from France, settled my accounts with  them on my arrival here, and obtained their quietus. Mr. Grand seems to have transferred the charge from them to me, that he might afterwards transfer it from me to the US. But neither the US. nor myself have any thing to do with it. However I will, on behalf of Mr. Grand take immediate measures with the Executive of Virginia to procure a settlement and discharge of the balance from them to him.  On the whole, of this 18,392₶—5—6. it appears that the US. taking to themselves the 5577.₶ houserent, ought to reject all the other articles from their accounts, and leave them to be settled between Mr. Grand, the state of Virginia, and myself.
                    This finishes the explanations of the articles of the Abstract, not a single one of which has been passed over.
                    2. Outfit and 3. House rent. It will be necessary here to enter into some developement of the uncertain ground on which Congress first set out in the allowance to their ministers, of their progress, step by step, to the certainty to which they have at length reduced it, to shew in what stage of this process I was placed and what was under contemplation of the old Congress to have done in my special case.
                    When they made their first appointments, having themselves no experience or knolege of the allowance usually made by other nations, and confiding in the discretion of their ministers, they left it to them to find what should be their expences, engaging to pay those expences and a handsome [allowance] besides for their services. [See their resolutions Sep. 28. 1776 and May 7. 1778.]. The Ministers, on their arrival in Europe, had therefore to do as they saw others of their grade do. In Aug. 1779. Congress settle the allowance which they had promised for their services at £500 sterl. a year ‘besides their expences.’ And in Oct. 1779 they establish a fixed salary of £2500. sterl. for both the services and expences of their ministers. But what particular expences were to be considered as those of the Minister, and to be covered by this salary, were not specified, from the same want of information in Congress, which had obliged them from the beginning to go step by step only in fixing the allowances. The Ministers therefore, now as before, enquired into the usage established by other nations; in order to know what expences were considered as those of the Minister, and what of the sovereign. I find on the records a letter from Dr. Franklin, who was one of those earliest appointed, to Mr. Adams, dated June 11. 1781. and transmitted to Congress, wherein he gives this as the result of his enquiries. ‘As we are all new in these matters I consulted, when I was making up my accounts, one of the oldest foreign ministers here as to the custom in such cases. He informed me that it was not perfectly uniform  with the ministers of all courts: but that in general where a salary was given for service and expences, the expences understood were merely those necessary to the man, such as house keeping, cloathing, and coach: but that the rent of the hotel in which he dwelt, the payment of couriers, the postage of letters, the salary of clerks, the stationary for his bureau, with the feasts and illuminations made on public occasions, were deemed expences of the Prince or State that appointed him, being for the service or honor of his prince or Nation; and either entirely, or in good part, expences that as a private man he would have been under no necessity of incurring. These therefore were to be charged in his accounts. He remarked that it was true the minister’s house keeping, as well as his house, was usually, and in some sort necessarily more expensive than those of a private person. But this he said was considered in his salary to avoid trouble in his accounts: but that where the prince or state had not purchased or built a house for their Minister, which was sometimes the case, they always paid his house-rent.’ On these principles then their accounts were kept. At Paris the US. rented an hotel: at the Hague they resolved to buy one, which was done. See Resolution Dec. 27. 1782. On the 7th. of May 1784. they [reduced] the salary from £2500. sterl. to 9000. Dollars and on the 9th. of May they appointed me one of their ministers for negociating treaties. It is to be observed that [they] had never had occasion to consider at all the articles of Outfit to a Minister separately, because no appointment had taken place since Octob. 1779 when the salary was first fixed: and all the Ministers then resident in Europe, having at the time of their Outfit, been allowed their expences, these necessarily included the Outfit. My first appointment having been only for a special purpose, and not to reside in Europe, consequently not obliging me to take or furnish a house, I did not, on that appointment, claim an Outfit. When I was afterwards appointed to reside at Paris, as Minister there, I applied to my predecessor, Dr. Franklin, to know how I was to keep my accounts, who told me that the US. furnished the hotel, paid clerks, couriers, postage, stationary and court fees. I applied also to Mr. Barclay, who was authorized to settle all accounts of the US. in Europe; who gave me a copy of Dr. Franklin’s account, as he had settled it, to be my guide. This contained an Outfit in fact, as has been before-mentioned. I accordingly began an account of the cost of my furniture, carriage, horses, clothes &c. but finding that the details were numerous, minute, incapable from their nature of being vouched, that it was difficult to say where they should end, that a year’s salary was allowed by most nations, and considerably more by some for this article, and that even this would be less than the actual amount of  the particulars of my Outfit, I thought it better to charge it at once at a year’s salary, presuming that Congress would rather at length fix a sum for that article also, as they had done for the salary. I wrote a private letter to Mr. Jay, then Secretary of foreign affairs, on this subject who laid it before Congress, and he informed me in his letter of Nov. 25. 1788. that ‘they had referred it to a committee. Mr. Williamson of N. Carolina was chairman of it. They have not reported; but he says it was the opinion of the Committee that on consideration of these expences, you should be allowed, for two or three years, the salary of your predecessor, which exceeded yours.’ Some members of that who are also of the present Congress, can vouch the same fact. For want of a representation of 9. states, then necessary in money matters, they never could report during the old government, and so it laid over for the new. The difference between the salary of my predecessor and myself was nearly £600. sterl. a year, which for three years would have nearly made up a year’s salary, which I had proposed for the Outfit. July 1. 1790 the Congress of the present government passed a general law, fixing the Outfit at a year’s salary. This was not retrospective, and is only mentioned as shewing their sense that a year’s salary was a reasonable allowance for Outfit.
                    From hence it appears that previous to the law lastmentioned, there was no complete and legal ascertainment of the principles on which the accounts of Ministers were to be settled. They were governed in some articles by fixed allowance; in others by the Usage of other nations, by precedents, or practice of their predecessors, and by the reason of the thing. Thus, in the present account, the article of salary till the 1st. of Aug. 1784. stands on the ground of the resolution of Congress of Oct. 4. 1779. and after that, on that of May 7. 1784. That of hotel-rent, couriers, postage, stationary, court fees, on usage and precedent, the hotel particularly being considered by practice as the permanent Office of the nation. That of Outfit, on usage and precedent, and on the proceedings of the committee of the old, [and] Congress of the new government.  The rent of the hotel was paid by Mr. Grand for the most part when he had money, and at other times by myself and charged to the US.
                    4. The Period when my commission of Min. Pleny. terminated.
                    I left Europe in Oct. 1789. on a leave of absence previously obtained from the government, for 6. months (as well as I recollect the term.) I left it with a strong desire to return and see the end of a revolution which I then thought near it’s close. On my way from Norfolk to my own  house I recieved Dec. 11. the President’s letters of Oct. 13. and Nov. 30. under the same inclosure, with a commission to be Secretary of state. In the letter of Oct. 13. are these expressions, which shewed he did not mean this as a recall, but to leave to my own choice to take the new, or continue under the old commission. ‘Without being able to consult your inclination, or to derive any knowlege of your intentions from your letters either to myself or to any other of your friends, I was determined &c. to nominate you for the department of state &c. but, grateful as your acceptance of this commission would be to me, I am at the same time desirous to accomodate to your wishes, and I have therefore forborne to nominate your successor at the court of Versailles, until I should be informed of your determination.’ In the letter of Nov. 30. he says ‘I forward your commission to Virginia with a request to be made acquainted with your sentiments as soon as you shall find it convenient to communicate them to me.’ I needed no time to make up my mind against a change of office; for that was bent on returning to my former station, with which I was acquainted, in preference to a new one of which I had fears and forebodings which gave me strong repugnance to it. I expressed, in my answer of Dec. 15. to the President my preference to return, only qualifying it with those expressions, which respect required of conforming to his will, and especially if his views were to any alteration in my former office. On the 6th. of Feb. I recieved another letter from the President dated Jan. 21. 1790. wherein he says ‘I had the pleasure to recieve duly your letter of Dec. 15. but I thought proper to delay answering &c. until &c. [and] I now &c. of mentioning &c. the expediency of your deciding at as early a period as may consist with your convenience on the important subject before you. I feel such delicacy and embarrasment in consequence of the footing on which you have placed your final determination as to make it necessary for me to recur to the first ground on which I rested the matter.—In confidence therefore I will tell you plainly that I wish not to oppose your inclinations, and that after you shall have been made a little further acquainted with the light in which I view the office of Secretary of state, it must be at your option to determine relative to your acceptance of it, or continuance in your office abroad.—But in order that you may be the better prepared to make your ultimate decision on good grounds, I think it necessary to add one fact &c.—If you should finally determine to take upon yourself the duties of the department of state, it would be highly requisite for you to come on immediately &c. or in all events it would be essential that I should be informed of your conclusive option, so that if you return to France, another person may be nominated to fill the department of state.’ Tho’ my repugnance to the new office was still as great as ever, and really oppressive to my mind, I wrote to the President Feb. 14. that I would come on the [ensuing] week and undertake it, but I still retained the hope that when I should get to New York, I might find some opening to avoid it without giving dissatisfaction. In the course of my progress however to that place I found in the different societies I fell in with on the way that the public expected me to act in the new office, and that, should I decline it, I might incur reproaches which would give me more pain than the change of office. On my arrival at N. York therefore the 21st. of Mar. I declined making any effort to change the arrangement, but qualified into the new office; and then, for the first time, wrote to Paris to put down my houshold, and wind up and [send home] my affairs. This was the first moment that I ceased entirely to hope I might go on to France, and the qualification was the first act which in my conception, determined my former commission. Assuredly if I had then pressed my return to France, it would have been yielded to, nor would a new commission have been thought necessary. The President’s letter recieved Feb. [6]. clearly considered me as free to continue in my former commission, and consequently that it was not determined and the only doubt which could be raised would be whether this effect was produced by my letter of Feb. 14. or by my arrival and qualification at N. York. The latter is my own opinion: but this is a small object to the public and not a great one to any individual.—These transactions being unknown to the Auditor, I have thought it necessary to state them to him specially, as it was on my own knolege of them that I had fixed the Period of my salary.
                    There is more than common reason in the case against abridging the period of my commission. Congress allow three months from notice of the recall for the return home, an allowance which will never be found to cover the expence of return. This short allowance too goes on the supposition that the person would be on the spot, so that his domestic establishment might be put down instantly. In confidence that I was to return to Paris, I had left my servants, horses, and other current expences going on nearly as if I had been there, under the care of Mr. Short. He never recieved my letters notifying that all this was to be put down till June 12. The 3. months then which I should have had for getting every thing home, had I been on the spot, were within 10. days of expiring before the business began, and it was to be done in my absence to prodigious disadvantage and loss. This circumstance brought my account into an arrear with the public which did not exist before, nor would otherwise have existed. To make good this, I was obliged to  borrow from Messrs. Van Staphorsts & Hubbard the two sums for which I take credit in my account, to wit
                    
                        
                            
                            
                            D
                        
                        
                            1792.
                            Jan. 29. order to V. Stap. & Hubbard
                            1004.54
                        
                        
                            
                            Oct. 12. do.
                             888.67
                        
                        
                            
                            
                            1893.21
                        
                    
                    which sums I have still to pay them, and having no resource but my farms, which [were] not profitably managed in my absence, and are ignorantly so now, I begin to percieve will be to be paid by the sale of some part of them. I do not mention this to obtain from the public any thing but what is right: but to justify my claiming, in my accounts, up to the strict line of right. I never desired any compensation for my time. I meant however to have kept my expences within the public allowance; and had done so, till this accidental protraction and increase of expence left me loser, on the whole mission, the sum beforementioned, and every defalcation now is to cut off exactly so much of a farm. I hope that my aversion for this will not be mistaken for avarice.
                    
                        Th: JeffersonMar. 8. 1796.
                    
                